Citation Nr: 0922167	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-37 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for levator 
palpebri with left supraorbital sensory deficit and diplopia,  
headache pain, drooping eyelid and facial scar due to a head 
injury and if so, whether entitlement to service connection 
is warranted. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1956 to March 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the denial of service connection for 
levator palpebri with left supraorbital sensory deficit and 
diplopia.

By history, it is noted that in February 1989 the RO 
continued the denial of entitlement to service connection for 
residuals of a left eye injury.  The Veteran did not appeal 
the determination; thus, it became final.  In August 2003 the 
RO received a claim to reopen the matter, and in the January 
2004 rating decision confirmed and continued the prior denial 
on a finality basis.  The Veteran filed a timely notice of 
disagreement (NOD) in March 2004.  However, the RO did not 
issue a statement of the case (SOC) and no action was taken.  
The Veteran then filed a new claim to re-open in March 2006 
for which a June 2006 rating decision was issued.  
Thereafter, the Veteran perfected a timely appeal.  In this 
case, the Board finds the last final rating decision to be 
the February 1989 rating decision and not the January 2004 
rating decision, as the Veteran filed his NOD timely for the 
January 2004 rating decision.  The appellate time period has 
been tolled since 2004.  

The Veteran submitted additional evidence subsequent to the 
RO's review and a written waiver, waiving a review of this 
evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c) (2008). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).





FINDINGS OF FACT

1.  Service connection for residuals of a head injury was 
denied in a February 1989 rating decision.  The Veteran was 
notified of this decision and he did not file an appeal.

2.  Evidence received since the February 1989 rating decision 
is not cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.  
However, it is not of such significance that it raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a head injury.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's February 1989 decision, which denied the claim of 
entitlement to service connection for residuals of a head 
injury, the claim remains final and is not reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 
20.200, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis

In the February 1989 rating decision, the RO confirmed and 
continued the denial of the claim for entitlement to service 
connection for residuals of a head injury on the basis that 
there was no new evidence showing that the Veteran's 
disability was incurred in service.  The evidence of record 
at the time of the decision consisted of the Veteran's 
service personnel records showing treatment at Walter Reed 
Hospital, statements from the Veteran asserting that he 
underwent surgery for his left eye while in service and a 
June 1983 VA neurological examination.  The Veteran was 
notified of the decision in March 1989.  He did not file an 
appeal and the February 1989 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In August 2003, the Veteran submitted a new claim for 
residuals of a head injury.  In order to reopen this claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5018; 38 C.F.R. § 3.156.  That is, the newly received 
evidence must suggest that the Veteran's eye disability is 
related to service.

The evidence submitted since the February 1989 rating 
decision includes treatment reports from VA Medical Center 
Dallas dated August 2003 to September 2003, a treatment 
report from Dr. R.B., lay statements from the Veteran's 
brother and the Veteran's wife, treatment reports from VA 
Medical Center North Texas dated March 2004 to October 2005 
and October 2005 to December 2007, a letter from the NPRC 
stating that the Veteran's service treatment records were 
destroyed in a fire related incident and service personnel 
records.  

The Board finds the evidence, aside from the service 
personnel records, to be new because it has not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  However, the evidence is not 
material for several reasons.  The lay statements submitted 
by the Veteran's family assert that he was hospitalized in 
service, but do not allege that he was hospitalized for a 
head injury.  Therefore, these records do not assist the 
Veteran in establishing in-service incurrence of a head 
injury. 

The new medical records note mild asymmetry of the Veteran's 
eyes, which the Veteran attributed to a head injury while in 
service.  While the examiner noted the Veteran's contentions 
regarding his injuries, a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Furthermore, the 
Veteran's asymmetrical eyes and his contentions regarding his 
surgery in service, were already of record at the time of the 
initial rating decision, as set forth in his June 1983 VA 
examination.  Additionally, in October 2005 medical records, 
the Veteran reported that he has no history of an eye injury, 
has not undergone surgery for his eyes and has taken no 
medications for his eyes.  The Veteran's statements are 
contradictory as he previously stated that he underwent eye 
surgery while in service.  

In any event, to the extent that the Veteran has offered 
statements in an attempt to establish service connection, the 
Board notes that such evidence essentially constitutes 
reiterations of assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  While the Veteran is competent as 
a lay person to describe observing symptoms, his statements 
cannot serve to establish a connection between his current 
disorder and his military service.  The Veteran's eye 
disability is not the type of disease or injury for which lay 
evidence is competent evidence.  See generally Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran does 
not possess the appropriate medical expertise and training to 
competently offer an opinion as to whether his eye disorder 
is related to service, any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  For these reasons, the unsupported lay 
statements cannot serve as a predicate to reopen the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Therefore, no new and material evidence has 
been submitted to the record to substantiate the Veteran's 
service connection claim.  

As there is no material evidence which relates to an 
unestablished fact necessary to substantiate the claim, the 
Board lacks jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in September 2003.  As to 
informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of September 2003 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
September 2003 and April 2006 letters contained this notice, 
stating what is necessary to establish a claim for service 
connection and informed the Veteran of what qualifies as new 
and material evidence and what is needed to establish service 
connection. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in an 
April 2006 letter.  

While the notices were sent after the rating decision, the 
Board determines that the Veteran is not prejudiced, because 
he had a meaningful opportunity to participate effectively in 
the processing of his claim.  His claim was readjudicated in 
June 2006, October 2006, November 2006, September 2007 and 
February 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
personnel records, VA treatment records and private medical 
records.  VA attempted to obtain the Veteran's service 
treatment records from the National Personnel Records Center.  
The National Personnel Records Center responded that it could 
not locate the Veteran's records.  See Requests for 
Information Reports dated in September 2006.  

The Board is mindful that, in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the Veteran's service treatment records are 
unavailable, the appeal must be decided on the evidence of 
record, and the Board's analysis has been undertaken with 
this heightened duty in mind.  As detailed above, new and 
material evidence has not been submitted to reopen the 
Veteran's claim of service connection for residuals of a head 
injury.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).




ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for levator palpebri 
with left supraorbital sensory deficit and diplopia, headache 
pain, drooping eyelid and facial scar due to a head injury, 
remains final and is not reopened.  The appeal is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


